PER CURIAM.
There was no error or abuse of discretion in the trial court’s replacement of a juror, who apparently did not arrive at a session on time, with a duly-chosen alternate. See United States v. Makres, 598 F.2d 1072 (7th Cir.1979); United States v. Domenech, 476 F.2d 1229 (2d Cir.1973), cert. denied, 414 U.S. 840, 94 S.Ct. 95, 38 L.Ed.2d 77 (1973). See generally Orosz v. State, 389 So.2d 1199, 1200 (Fla. 1st DCA 1980) (“The conduct of jurors is the responsibility of the court and the court is allowed discretion in dealing with any problems that arise.”).
Affirmed.